Citation Nr: 1146634	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  94-48 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to an initial rating greater than 20 percent prior to January 8, 1997, and greater than 40 percent thereafter, for chronic lumbar syndrome with disc bulge at L4-5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from May 1988 to November 1993, including in the Persian Gulf War.  He also had additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claim of service connection for chronic lumbar syndrome with disc bulge at L4-5 (which it characterized as low back pain) and assigned a 10 percent rating effective November 2, 1993.

In a January 1995 rating decision, the RO assigned a higher initial 20 percent rating effective November 2, 1993, for the Veteran's service-connected chronic lumbar syndrome with disc bulge at L4-5.

In a January 2001 rating decision, the RO assigned a higher initial 40 percent rating effective January 8, 1997, for the Veteran's service-connected chronic lumbar syndrome with disc bulge at L4-5.

In June 2003, September 2007, and in November 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to service connection for heartburn, to include as due to an undiagnosed illness, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This is the third time that these claims have been referred to the AOJ as the Board previously referred them to the RO in its September 2007 and November 2010 remands.  The Veteran filed a formal TDIU claim at the RO in August 1994 and in February 1997.  He also filed a service connection claim for heartburn, to include as due to an undiagnosed illness, in January 1997.  In a deferred rating decision dated in September 1997, it was noted that a TDIU claim should be adjudicated by RO personnel.  No further action was taken on the Veteran's pending TDIU claim, however.  The Board observes that the Veteran was awarded a 100 percent disability rating for service-connected PTSD effective January 8, 1997; however, he still may be entitled to a TDIU for the period between August 1994 and January 1997.  Therefore, the Board does not have jurisdiction over these claims and they are referred for the third time to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence shows that, prior to January 8, 1997, the Veteran's service-connected chronic lumbar syndrome with disc bulge at L4-5 was manifested by flexion from 15 to 90 degrees, extension from 15 degrees to neutral with increased pain, mild tenderness to palpation over the lower back, and evidence of a slight L4-5 disc bulge on computerized tomography (CT) scan.

2.  Effective January 8, 1997, the Veteran's service-connected chronic lumbar syndrome with disc bulge at L4-5 was manifested by severe limitation of motion of the lumbosacral spine.


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent prior to January 8, 1997, and greater than 40 percent thereafter, for chronic lumbar syndrome with disc bulge at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5293-5292 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DC 5243-5242 (effective September 26, 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for chronic lumbar syndrome with disc bulge at L4-5 is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In March 2003, August 2004, and in May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, pre-adjudication VCAA notice could not have been provided to the Veteran and his service representative because the currently appealed rating decision was issued in July 1994, several years prior to the VCAA's enactment.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for chronic lumbar syndrome with disc bulge at L4-5, and because the Veteran was fully informed of the evidence needed to substantiate his claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected chronic lumbar syndrome with disc bulge at L4-5.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected chronic lumbar syndrome with disc bulge at L4-5 is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected chronic lumbar syndrome with disc bulge at L4-5 currently is evaluated as 20 percent disabling effective November 2, 1993, and as 40 disabling effective January 8, 1997, under 38 C.F.R. § 4.71a, DC 5293-5292.  See 38 C.F.R. § 4.71a, DC 5293-5292 (effective before September 26, 2003), currently 38 C.F.R. § 4.71a, DC 5243-5242 (2011).  VA revised the criteria for evaluating the spine twice during this appeal.  Thus, the Veteran is entitled to the application of the version of the regulation that is more favorable to him from the effective date of the new criteria; only the former criteria are to be applied for the period prior to the effective date of the new criteria.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422  (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

From September 23, 2002, lumbar disc disease could be rated either based on a combination of neurologic and orthopedic symptoms or based on incapacitating episodes (whichever method was more favorable).  From September 26, 2003, lumbar disc disease may be rated either based on incapacitating episodes or under the General Formula for rating disabilities of the spine.

Under DC 5292, a 20 percent rating was assigned for moderate limitation of motion of the spine.  A maximum 40 percent rating was assigned for severe limitation of motion of the spine.  See 38 C.F.R. § 4.71a, DC 5292 (effective prior to September 26, 2003).  The Board notes, however, that, because a 40 percent disability rating is the maximum available rating under DC 5292 for limitation of motion of the lumbar spine, an increased rating under DeLuca is not applicable for the Veteran's service-connected chronic lumbar syndrome with disc bulge at L4-5 under DC 5292 and would not result in a disability rating greater than 40 percent effective January 8, 1997.  The Court has held that, where a musculoskeletal disability currently is evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Because the Veteran is in receipt of the maximum 40 percent rating available under DC 5292 effective January 8, 1997, other rating criteria for evaluating back disabilities must be considered as of that date.  For example, prior to September 23, 2002, the Veteran's service-connected chronic lumbar syndrome with disc bulge at L4-5 also could be rated as intervertebral disc syndrome (IVDS).  Prior to September 23, 2002, under the former DC 5293, a 40 percent rating contemplated severe IVDS, characterized by recurrent attacks with intermittent relief.  A 60 percent rating was assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

Former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided that IVDS (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25  separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  A 40 percent rating was assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned for incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5293 (effective from September 22, 2002, through September 25, 2003).

Under both the former and revised rating criteria for IVDS, an incapacitating episode is a period of acute signs and symptoms due to IVDS which requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349  and Note (1) (codified at 38 C.F.R. § 4.71a , DC 5293 and Note (1) (2003)).

Effective September 26, 2003, all rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 5235 to 5243 (2004).  The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a General Rating Formula for diseases and injuries of the spine for the new DC's 5235 to 5243.  The revised rating criteria provides that IVDS is to be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes, whichever method results in the higher evaluation.

Under the General Rating Formula, a 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is warranted for evidence of unfavorable ankylosis of the entire spine.  These ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See generally 38 C.F.R. §§ 4.71a, DC's 5235-5243 (effective September 26, 2003).  Note (1) to the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment should be evaluated separately under an appropriate diagnostic code.  See generally 38 C.F.R. §§ 4.71a, DC's 5235-5243, Note (1) (effective September 26, 2003).

Under the revised rating criteria for IVDS based on incapacitating episodes, a 40 percent rating is assigned with incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned for incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  Id.

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 .  It also should be noted that use of terminology such as "severe" by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 20 percent prior to January 8, 1997, and greater than 40 percent thereafter for chronic lumbar syndrome with disc bulge at L4-5 ("lumbosacral spine disability").  The competent evidence shows that, prior to January 8, 1997, the Veteran's service-connected lumbosacral spine disability was manifested by flexion from 15 to 90 degrees, extension from 15 degrees to neutral with increased pain, mild tenderness to palpation over the lower back, and evidence of a slight L4-5 disc bulge on CT scan (as seen on VA examination in March 1994).  The Veteran's service treatment records show that, at his enlistment physical examination in March 1988, clinical evaluation of his spine was normal and he denied any relevant medical history.

On outpatient treatment on July 8, 1992, the Veteran complained of sharp low back pain which began the day before and was accompanied by a stiff feeling for 1 day.  He reported that, when he straightened up as at attention, a needle-like pain shot through his lower back and hip region.  Objective examination showed he could almost touch his fingers to his toes with pain.  The assessment was pulled or strained muscles in the back.

On July 10, 1992, the Veteran complained that he still experienced sharp low back pain.  His condition was unchanged.  Objective examination showed an antalgic gait, decreased range of motion, and tenderness to palpation in the right greater than left lumbosacral area.  The assessment was lumbosacral spine strain versus spasm.

On periodic physical examination in March 1992, clinical evaluation of the Veteran's spine was normal.

On outpatient treatment on February 22, 1993, the Veteran complained that he injured his low back that morning when he tried putting a ruck sack on his back.  He also reported a back injury 6 months earlier.  He also denied any loss of bowel or bladder control.  He reported radiating pain in to his right leg and hip "when he tries to turn or strengthen back."  Objective examination showed he was bent over in apparent distress, a decreased range of motion in the back secondary to moderate discomfort, negative straight leg raising, and no sacroiliac joint symptoms.  The assessment was acute lumbosacral strain.

On February 24, 1993, the Veteran complained of low back pain which had lasted for 3 days.  Objective examination showed he walked with a bent posture and sat hunched over.  The assessment was back strain.

In March 1993, the Veteran complained of constant dull pain, occasional sharp pain radiating in to the right hip, and overall felt "70% better."  Range of motion testing of the lumbar spine showed decreased extension "100%" in standing but otherwise within normal limits in all other motions.  Motor strength was 5/5 bilaterally.  Sensation was within normal limits in the bilateral lower extremities to light touch.  There was positive straight leg raising on the right which radiated in to the right buttock.  There was tenderness to palpation in the L5 greater than L4 spinous process and right iliac crest.  The assessment was rule-out spondylolisthesis versus HNP.

In May 1993, the Veteran complained that he was back "is constantly sore."  Objective examination showed large ecchymosis and diffuse swelling on the right side from the L4-S1, tenderness to palpation throughout the lumbosacral spine, and the Veteran walked "hunched over."  X-rays showed possible L3-4 fusion on the right side.  The assessment was rule-out fracture L5 and fusion L3-4.

On physical therapy later in May 1993, the Veteran complained of low back pain following an injury in February 1993 "during lifting and twisting incident."  The Veteran was unable to actively extend his lumbar spine although he could passively extend it.  The provisional diagnosis was rule-out herniated nucleus pulposus (HNP) versus right lumbar paravertebral muscle strain.  Objective examination showed discoloration, ecchymosis, and swelling in the right low back, tenderness to palpation in the right lumbosacral paravertebral muscles, decreased trunk motion in all range of motion, and an inability to stand or lie in extension secondary to pain.  The Veteran stood with his trunk forward flexed and his gait was with the trunk forward flexed.  The in-service examiner stated that she was unable to test for straight leg raising.  The Veteran's motor strength was 5/5 in the bilateral lower extremities except for right quadrant secondary to pain.  The Veteran's sensation was within normal limits.  The assessment was rule-out HNP and cyst in the right lumbosacral area.

A CT scan of the Veteran's lumbosacral spine taken in August 1993 showed unremarkable bony structures without evidence of fracture or fusion.  There was a slight bulge of L4-5 disc asymmetrical to the left and no other significant degenerative changes.  The radiologist's impression was minimal L4-5 disc bulge.

On outpatient treatment in October 1993, the Veteran complained of continued low back pain with occasional "extra sharp" pain 2-3 times a week associated with left tilt and straightening up.  A bone scan taken in May 1993 had been negative.  A CT scan taken in August 1993 had shown a central L4-5 disc bulge.  Objective examination showed negative straight leg raising, tenderness to palpation at L5-S1, no muscle spasm, and back pain on heel walk.  The assessment was L4-5 central disc bulge as the probable source of the Veteran's pain.  The Veteran was placed on a permanent physical profile later in October 1998 for a slipped disc in the low back.  

The post-service evidence also does not support granting a higher initial rating prior to January 8, 1997, for the Veteran's service-connected lumbosacral spine disability.  For example, on VA Persian Gulf War examination in December 1993, approximately 1 month after the Veteran's separation from service, his complaints included back pain.  His history included a lumbosacral spine injury.  Physical examination showed a full range of motion and tenderness to palpation in the lumbosacral spine.  The assessment included status-post lumbosacral spine injury.

On VA outpatient treatment in March 1994, the Veteran's complaints included chronic low back pain for the previous 31/2 years.  He denied any bowel or bladder changes, radiculopathy, or sensory changes.  Physical examination of the back showed no tenderness, a full range of motion, negative straight leg raising, full strength, and intact sensation.  X-rays showed no abnormality.  The impressions included low back strain.

On VA examination later in March 1994, the Veteran's complaints included continued chronic low back pain "which varies in severity" and "difficulty if he attempts to stand completely erect or with bending to the left."  He denied any radicular symptoms.  He reported an in-service low back injury in December 1990 secondary to a motor vehicle accident (MVA).  Physical examination showed he moved with slight flexion of the lumbar spine and stood with "approximately" 15 degrees of flexion in the back, no muscle spasm, mild tenderness to palpation over the lower back region, negative straight leg raising, satisfactory heel and toe walk, and an ability to squat and rise again.  Range of motion testing of the lumbar spine showed flexion from 15 to 90 degrees, extension from 15 degrees of flexion to neutral, and increased pain on full extension.  X-rays of the lumbar spine showed no abnormality.  The impressions included chronic lumbar syndrome with a history of injury to secondary to an MVA and a prior CT scan showed evidence of slight L4-5 disc bulge.

On VA outpatient treatment in May 1994, the Veteran reported that, although he had been having back pain, it had resolved.  Physical examination was unremarkable.  An magnetic resonance imaging (MRI) scan showed congenital lumbosacral spine stenosis, diffuse disc bulges at L3-4 and L4-5, and no evidence of disc herniation.  The assessment included chronic back pain.

In June 1994, the Veteran complained of increased low back pain since he had lifted a disc on a tractor and injured his lower back.  He reported that he had a "back problem anyway."  His low back pain radiated in to his left hip.  Physical examination showed "ok" flexion of the back, pain with back extension, a spasm in the left paraspinous muscle, negative straight leg raising, and full motor strength.  X-rays of the lumbosacral spine showed good vertebral alignment and no significant abnormality.  The impressions included low back pain.

In July 1994, the Veteran's complaints included low back pain with some radiation down the left leg.  He denied any bowel or bladder incontinence.  Physical examination showed slight tenderness in the lumbar sacrospinalis and paraspinous muscles, negative straight leg raising on the right, and positive straight leg raising on the left with pain to the posterior thigh.  The impression was low back pain consistent with questionable sciatica.

In statements on his August 1994 notice of disagreement, the Veteran contended that he had lost his job due to his service-connected lumbosacral spine disability.

On VA outpatient treatment in September 1994, the Veteran's complaints included back pain with some radiation in to the left hip.  An MRI scan of the Veteran's lumbosacral spine showed mild disc protrusion.

In statements on his October 1994 VA Form 9 (substantive appeal), the Veteran contended that he was entitled to "at least" a 30 percent rating for his service-connected lumbosacral spine disability.

On VA examination in November 1994, no relevant complaints were noted.  The Veteran stated that he injured his back in an MVA while on active service in Saudi Arabia.  Physical examination showed normal posture and gait.  Range of motion testing of the lumbar spine showed forward flexion to 40 degrees, backward extension to 0 degrees, and lateral flexion to 35 degrees bilaterally.  X-rays showed mild hypertrophic changes at the thoracolumbar junction and upper lumbar spine.  The diagnoses included post-traumatic lower back dysfunction.

The Board acknowledges the Veteran's assertions that his service-connected lumbosacral spine disability is more disabling than currently evaluated prior to January 8, 1997.  The competent evidence does not support these assertions, however, and shows instead that this disability was mildly to moderately disabling during this time period.  The Veteran's service treatment records show that he injured his low back on several occasions during active service.  The post-service evidence shows that physical examination showed a full range of motion and tenderness to palpation in the lumbosacral spine on VA examination in December 1993, approximately 1 month after his service separation.  The Veteran specifically denied experiencing any neurological symptoms (radiculopathy or bowel and bladder impairment) associated with his service-connected lumbosacral spine disability on VA outpatient treatment in March 1994, approximately 4 months after his service separation.  No incapacitating episodes of lumbosacral spine disability or IVDS associated with this service-connected disability were noted on repeated VA outpatient treatment visits and examinations prior to January 8, 1997.  Repeated range of motion testing during this time period also showed only mild to moderate limitation of motion in the Veteran's lumbosacral spine.  The Board observes in this regard that the Veteran's flexion decreased from between 15 and 90 degrees in March 1994 to 40 degrees in November 1994; however, there is no indication that the Veteran's range of motion in his lumbosacral spine was severely limited in November 1994.  CT and MRI scans and x-rays taken prior to January 8, 1997, also showed no more than mild changes in the Veteran's lumbosacral spine.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 20 percent prior to January 8, 1997, for his service-connected lumbosacral spine disability.  Accordingly, the Board finds that the criteria for an initial rating greater than 20 percent prior to January 8, 1997, for the Veteran's service-connected lumbosacral spine disability have not been met.  See 38 C.F.R. § 4.71a, DC 5293-5292 (effective prior to September 26, 2003).  

The Board also finds that the criteria for an initial rating greater than 40 percent effective January 8, 1997, for the Veteran's service-connected lumbosacral spine disability are not met.  The Board again notes that, because the Veteran is in receipt of the maximum 40 percent rating available under DC 5292 effective January 8, 1997, other rating criteria for evaluating back disabilities must be considered as of that date.  See 38 C.F.R. § 4.71a, DC 5292 (effective prior to September 23, 2002).  The competent evidence shows that, although the Veteran's service-connected lumbosacral spine disability was manifested by severe limitation of motion, there was no evidence of incapacity due to this disability such that an initial rating greater than 40 percent is warranted effective January 8, 1997, under either the former or revised rating criteria for spine disabilities.  For example, a review of private outpatient physical therapy records date-stamped as received by the RO on January 8, 1997, shows that, in January 1997, the Veteran complained of low back pain which he rated as 7/10 on a pain scale (with 10/10 being the worst pain).  He also experienced left hip pain down his thigh.  Range of motion testing showed flexion to 55 degrees, extension to 15 degrees, lateral bending to 16 degrees on the right and to 13 degrees on the left.  Physical examination showed his head was in an extreme forward position, decreased lumbar lordosis, and a right lateral hip shift.  The impressions included increased low back pain and left lower extremity pain radiating from the lumbar spine at S1.

On VA outpatient treatment in August 1997, the Veteran complained of low back pain since being "thrown out of vehicle" while on active service in the Persian Gulf War.  He also reported that he had been unable to "sustain" employment since his discharge from active service and lost jobs "due to frequent appointments for physiotherapy of his back."  The diagnoses included post-traumatic low back pain.

On VA spine examination in March 1998, the Veteran's complaints included low back pain.  He reported that he had been "thrown out of an APC and hurt my back" during active service in December 1990.  He used a cane for ambulation.  Physical examination showed he "groans continually and grimaces all the time," he walked in a 15 percent flexed position with a marked limp, and he got in and out of a chair "very carefully."  Range of motion testing of the lumbar spine showed flexion to the right to 24 degrees, flexion to the left to 22 degrees, forward flexion to 78 degrees, and backward extension to 8 degrees.  The diagnoses included severe degenerative joint disease of the lumbosacral spine with loss of function due to pain.

On VA general medical examination in March 1998, the Veteran's complaints included worsening lumbar disc symptoms.  He reported that an MRI scan in August 1994 had shown diffuse disc bulging at L3-4 and L4-5 with congenital lumbar stenosis.  He described his current low back pain as aching pain and experienced a "knife like" pain in the low back and left hip when he put weight on the left lower extremity.  He also reported that he had difficulty getting up from a sitting position on the ground.  A history of bowel constipation which the Veteran related to his medications was noted.  Physical examination showed an exaggerated left antalgic gait, negative straight leg raising bilaterally and a difficult time relaxing the left lower extremity secondary to low back pain.  The impressions included congenital lumbar stenosis and L3-4 and L4-5 bulging disc.

In an August 1998 addendum to the March 1998 VA spine examination, the VA examiner who saw the Veteran in March 1998 for VA spine examination stated that the diagnosis of severe degenerative joint disease of the lumbosacral spine with loss of function due to pain was "not substantiated by x-ray examination findings at this time."

On VA examination in March 2000, the Veteran's complaints included pain, weakness, stiffness, fatigability, and lack of endurance.  He used a cane "all the time."  He experienced flare-ups when "standing too long" which resulted in 15 percent additional functional impairment.  Physical examination showed evidence of painful motion, spasm, weakness, and tenderness of the spine, tender musculature over the lumbar area, and equal and active deep tendon reflexes.  The Veteran was flexed forward 30 degrees when he was standing naturally and he walked with difficulty leaning over to the right with a cane.  Range of motion testing of the lumbar spine showed flexion to the right of 18 degrees, flexion to the left of 12 degrees, forward flexion to 80 degrees, and backward extension to 20 degrees.  The diagnoses included degenerative joint disease of the lumbar spine with loss of function due to pain.

On VA outpatient treatment in August 2001, no relevant complaints was noted.  The assessment included chronic low back pain.

A review of the Veteran's SSA records, date-stamped as received by the RO in May 2010, shows that they consist largely of duplicate copies of his VA outpatient treatment records and examination reports.  These records also show that the Veteran was awarded SSA disability benefits in October 1997, at least in part, for back disorders.

On VA examination in July 2010, the Veteran complained of intermittent back pain "that has progressively worsened throughout the years" since an in-service injury after being thrown off of a vehicle while in Operation Desert Storm in 1990 and radiating pain down to the left hip.  The Veteran rated his low back pain as 6.5/10 on a pain scale.  He reported experiencing flare-ups of low back pain when his back "locks up" and he had severe muscle spasms 1-2 times a month; during flare-ups, his pain was 10/10 on a pain scale (or the worst pain).  He used a cane occasionally when his back locked up and this helped significantly.  He was able to walk 15 minutes or 1-2 blocks.  He also used a TENS unit.  He experienced pain when performing any kind of home maintenance.  He had never experienced any bowel or bladder incontinence.  

Physical examination of the lumbar spine in July 2010 showed erythema, edema, fluctuance, induration, ecchymosis, or gross bony deformity, tenderness to palpation within the midline of the lumbar spine primarily at the L4-5 and L5-S1 levels, and no tenderness to palpation within the paraspinal muscles.  Range of motion testing of the lumbosacral spine showed forward flexion to approximately 80 degrees which was "significantly irritable" primarily from 70-80 degrees and was unchanged after 3 repetitions, extension to approximately 20 degrees with pain throughout and no changes after 3 repetitions, right and left lateral flexion to approximately 25 degrees with pain from 20-25 degrees and no changes after 3 repetitions, and right and left lateral rotation from 0-25 degrees with pain from 20-25 degrees and no changes after 3 repetitions.  The Veteran had a significantly bent forward posture with significant lumbar lordosis which was abnormal.  There also were spasms and guarding while performing range of motion testing.  There was no significant muscular atrophy or fixed deformity.  Sensation was intact.  There was full motor strength and normal reflexes.  The Veteran was able to perform tandem heel-toe gait with mild incoordination.  X-rays of the lumbar spine showed moderate degenerative disease of L5-S1, mild degenerative disc disease of L3-4 and L4-5, and mild facet arthropathy at L4-5 and L5-S1.  The VA examiner stated that there was pain on range of motion testing and, although it was conceivable that this pain could further limit the Veteran's function, it was not feasible to attempt to express this in terms of additional limitation of motion because that could not be determined with any degree of medical certainty.  The assessment was moderate degenerative disc disease at L5-S1 and moderate facet arthropathy at L5-S1 and moderate degenerative disc disease at L4-5 with moderate facet arthopathy at L4-5.

The Board acknowledges the Veteran's assertions that his service-connected lumbosacral spine disability is more disabling than currently evaluated effective January 8, 1997.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran's service-connected lumbosacral spine disability was manifested by severe limitation of motion, there is no evidence of incapacitating episodes of lumbosacral spine disability or IVDS such that an initial rating greater than 40 percent is warranted effective January 8, 1997, under either the former or revised rating criteria for spine disabilities.  The VA examiner specifically concluded in August 1998 that a diagnosis of severe lumbosacral spine disability was not supported by the Veteran's x-rays taken at that time.  It appears, however, that the Veteran's gait became significantly abnormal since January 8, 1997, although his forward flexion remained the same (to 80 degrees) with significant irritation (as seen on VA examination in July 2010).  X-rays taken since January 8, 1997, also showed, at most, moderate degenerative disc disease in the Veteran's lumbosacral spine.  The Veteran's functional loss in the lumbosacral spine due to pain also was noted on VA outpatient treatment visits since January 8, 1997.  As outlined above, the former rating criteria for evaluating spine disabilities provides a 60 percent rating for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  The revised criteria for IVDS provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5293 (effective from September 22, 2002, through September 25, 2003) renumbered 38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003).  The competent evidence shows no IVDS on VA outpatient treatment visits or VA examinations since January 8, 1997, however, such that a 60 percent rating is warranted for the Veteran's service-connected lumbosacral spine disability under either the former or revised criteria for evaluating spine disabilities.  There also is no competent evidence that the Veteran's service-connected lumbosacral spine disability is manifested by unfavorable ankylosis of the thoracolumbar spine or the entire spine such that an initial rating greater than 40 percent effective January 8, 1997, is warranted for this disability under the General Rating Formula. See generally 38 C.F.R. §§ 4.71a, DC's 5235-5243 (effective September 26, 2003).  The Veteran specifically reported at his most recent VA examination in July 2010 that he had never experienced any bowel or bladder incontinence.  This report by the Veteran in July 2010 persuasively suggests that there was no bowel or bladder impairment related to his service-connected lumbosacral spine disability at any time during the pendency of this appeal.  Thus, a separate rating for bowel or bladder impairment associated with the Veteran's service-connected lumbosacral spine disability is not warranted under the revised rating criteria for spine disabilities.  See generally 38 C.F.R. §§ 4.71a, DC's 5235-5243, Note (1) (effective September 26, 2003).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 40 percent effective January 8, 1997, for his service-connected lumbosacral spine disability.  Absent evidence of incapacitating episodes of IVDS or unfavorable ankylosis, the Board finds that the criteria for an initial rating greater than 40 percent effective January 8, 1997, for the Veteran's service-connected lumbosacral spine disability have not been met.

The Board finally finds that, because the Veteran's service-connected lumbosacral spine disability essentially has been the same throughout the 2 time periods (before and after January 8, 1997) on appeal,  consideration of additional staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.  This is especially true because the RO assigned a higher initial staged rating of 40 percent effective January 8, 1997, for the Veteran's service-connected lumbosacral spine disability in the January 2001 rating decision.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected lumbosacral spine disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that the Veteran currently is in receipt of the maximum schedular rating available under the former DC 5292 effective January 8, 1997.  See 38 C.F.R. § 4.71a, DC 5292 (effective prior to September 26, 2003).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected lumbosacral spine disability are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbosacral spine disability.  This is especially true because the 40 percent rating currently assigned for the Veteran's lumbosacral spine disability effective January 8, 1997, contemplates severe limitation of motion of the lumbosacral spine.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has contended that his service-connected lumbosacral spine disability interfered with his post-service employment.  As noted in the Introduction, a TDIU claim has been referred to the RO for appropriate action.  The Veteran also does not contend, and the competent evidence does not show, that he has been hospitalized for treatment of his service-connected lumbosacral spine disability at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 

ORDER

Entitlement to an initial rating greater than 20 percent prior to January 8, 1997, and greater than 40 percent thereafter, for chronic lumbar syndrome with disc bulge at L4-5 is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


